Exhibit 10.1

 



EXECUTION VERSION

 



February 13, 2020

 

Churchill Capital Corp III
640 Fifth Avenue, 12th Floor
New York, NY 10019

 

(212) 380-7500

 

Re:          Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by and among Churchill Capital Corp III, a Delaware corporation (the
“Company”) and Citigroup Global Markets Inc. (the “Representative”), relating to
an underwritten initial public offering (the “Public Offering”), of 110,000,000
of the Company’s units (including up to 10,000,000 units that may be purchased
to cover over-allotments, if any) (the “Units”), each comprised of one share of
the Company’s Class A common stock, par value $0.0001 per share (the “Common
Stock”), and one-fourth of one redeemable warrant. Each whole Warrant (each, a
“Warrant”) entitles the holder thereof to purchase one share of Common Stock at
a price of $11.50 per share, subject to adjustment. The Units will be sold in
the Public Offering pursuant to a registration statement on Form S-1 and
prospectus (the “Prospectus”) filed by the Company with the U.S. Securities and
Exchange Commission (the “Commission”) and the Company has applied to have the
Units listed on the New York Stock Exchange. Certain capitalized terms used
herein are defined in paragraph 11 hereof.

 

In order to induce the Company and the Representative to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Churchill Sponsor III LLC (the “Sponsor”) and each of the
undersigned individuals, each of whom is a member of the Company’s board of
directors and/or management team (each, an “Insider” and collectively, the
“Insiders”), hereby severally (and not jointly and severally) agrees with the
Company as follows:

 









1.             The Sponsor and each Insider agrees that if the Company seeks
stockholder approval of a proposed Business Combination, then in connection with
such proposed Business Combination, it, he or she shall (i) vote any shares of
Capital Stock owned by it, him or her in favor of any proposed Business
Combination and (ii) not redeem any shares of Common Stock owned by it, him or
her in connection with such stockholder approval. If the Company seeks to
consummate a proposed Business Combination by engaging in a tender offer, the
Sponsor and each Insider agrees that it, he or she will not sell or tender any
shares of Capital Stock owned by it, him or her in connection therewith.

 



 

 

 

2.             The Sponsor and each Insider hereby agrees that in the event that
the Company fails to consummate a Business Combination within 24 months from the
closing of the Public Offering, or such later period approved by the Company’s
stockholders in accordance with the Company’s amended and restated certificate
of incorporation (the “Charter”), the Sponsor and each Insider shall take all
reasonable steps to cause the Company to (i) cease all operations except for the
purpose of winding up, (ii) as promptly as reasonably possible but not more than
10 business days thereafter, subject to lawfully available funds therefor,
redeem 100% of the Common Stock sold as part of the Units in the Public Offering
(the “Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest (net
of amounts withdrawn to fund the Company’s working capital requirements, subject
to an annual limit of $1,000,000, and/or to pay the Company’s taxes (“Permitted
Withdrawals”)) and less up to $100,000 of interest to pay dissolution
expenses)), divided by the number of then outstanding Offering Shares, which
redemption will completely extinguish all Public Stockholders’ rights as
stockholders (including the right to receive further liquidating distributions,
if any), subject to applicable law, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
stockholders and the Company’s board of directors, dissolve and liquidate,
subject in each case to the Company’s obligations under Delaware law to provide
for claims of creditors and other requirements of applicable law. The Sponsor
and each Insider agree to not propose any amendment to the Charter that would
modify the substance or timing of the Company’s obligation to redeem 100% of the
Offering Shares if the Company does not complete a Business Combination within
the required time period set forth in the Charter or with respect to any other
material provisions relating to stockholders’ rights or pre-initial business
combination activity, unless the Company provides its Public Stockholders with
the opportunity to redeem their Offering Shares upon approval of any such
amendment at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest (net of Permitted
Withdrawals), divided by the number of then outstanding Offering Shares.

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account as a result of any liquidation of the Company with respect to the
Founder Shares held by it, him or her. The Sponsor and each Insider hereby
further waive, with respect to any shares of Common Stock held by it, him or
her, if any, any redemption rights it, he or she may have in connection with the
consummation of a Business Combination, including, without limitation, any such
rights available in the context of a stockholder vote to approve such Business
Combination or in the context of a tender offer made by the Company to purchase
shares of Common Stock (although the Sponsor, the Insiders and their respective
affiliates shall be entitled to redemption and liquidation rights with respect
to any Offering Shares it or they hold if the Company fails to consummate a
Business Combination within the time period set forth in the Charter or in
connection with a stockholder vote to approve an amendment to the Charter to
modify the substance or timing of the Company’s obligation to redeem 100% of the
Offering Shares if the Company does not complete a Business Combination within
the time period set forth in the Charter or with respect to any other material
provisions relating to stockholders' rights or pre-initial business combination
activity).

 



2

 

 

3.             During the period commencing on the effective date of the
Underwriting Agreement and ending 180 days after such date, the Sponsor and each
Insider shall not, without the prior written consent of the Representative, (i)
sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant any
option to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations of the Commission promulgated thereunder, with respect to any
Units, shares of Capital Stock, Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Common Stock owned by it, him or
her, (ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any Units,
shares of Capital Stock, Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Common Stock owned by it, him or
her, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (iii) publicly announce any intention to
effect any transaction specified in clause (i) or (ii). Each of the Insiders and
the Sponsor acknowledges and agrees that, prior to the effective date of any
release or waiver of the restrictions set forth in this paragraph 3 or paragraph
7 below, the Company shall announce the impending release or waiver by press
release through a major news service at least two business days before the
effective date of the release or waiver. Any such release or waiver granted
shall only be effective two business days after the publication date of such
press release. The provisions of this paragraph will not apply if (i) the
release or waiver is effected solely to permit a transfer of securities without
consideration and (ii) the transferee has agreed in writing to be bound by the
same terms described in this Letter Agreement to the extent and for the duration
that such terms remain in effect at the time of the transfer.

 

4.             In the event of the liquidation of the Trust Account, the Sponsor
(which for purposes of clarification shall not extend to any other shareholders,
members or managers of the Sponsor or any other Insider) agrees to indemnify and
hold harmless the Company against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all legal or other
expenses reasonably incurred in investigating, preparing or defending against
any litigation, whether pending or threatened, or any claim whatsoever) to which
the Company may become subject as a result of any claim by (i) any third party
for services rendered or products sold to the Company or (ii) any prospective
target business with which the Company has entered into a letter of intent,
confidentiality or other similar agreement for a Business Combination (a
“Target”); provided, however, that such indemnification of the Company by the
Sponsor (x) shall apply only to the extent necessary to ensure that such claims
by a third party or a Target do not reduce the amount of funds in the Trust
Account to below the lesser of (i) $10.00 per Offering Share or (ii) the actual
amount per Offering Share held in the Trust Account as of the date of the
liquidation of the Trust Account, if less than $10.00 per Offering Share is then
held in the Trust Account due to reductions in the value of the trust assets
less Permitted Withdrawals, (y) shall not apply to any claims by a third party
(including a Target) that executed a waiver of any and all rights to the monies
held in the Trust Account (whether or not such waiver is enforceable) and (z)
shall not apply to any claims under the Company’s indemnity of the
Representative against certain liabilities, including liabilities under the
Securities Act of 1933, as amended. The Sponsor shall have the right to defend
against any such claim with counsel of its choice reasonably satisfactory to the
Company if, within 15 days following written receipt of notice of the claim to
the Sponsor, the Sponsor notifies the Company in writing that it shall undertake
such defense. For the avoidance of doubt, none of the Company’s officers or
directors will indemnify the Company for claims by third parties, including,
without limitation, claims by vendors and prospective target businesses.

 



3

 

 

5.             To the extent that the Representative does not exercise its
over-allotment option to purchase up to an additional 10,000,000 Units within 45
days from the date of the Prospectus (and as further described in the
Prospectus), the Sponsor agrees to forfeit, at no cost, a number of Founder
Shares in the aggregate equal to the product of 2,500,000 multiplied by a
fraction, (i) the numerator of which is 10,000,000 minus the number of Units
purchased by the Representative upon the exercise of its over-allotment option,
and (ii) the denominator of which is 10,000,000. The forfeiture will be adjusted
to the extent that the over-allotment option is not exercised in full by the
Representative so that the Initial Stockholders will own an aggregate of 20.0%
of the Company’s issued and outstanding shares of Capital Stock after the Public
Offering. To the extent that the size of the Public Offering is increased or
decreased, the Company will effect a capitalization or share repurchase,
redemption or stock split or other appropriate mechanism, as applicable,
immediately prior to the consummation of the Public Offering in such amount as
to maintain the ownership of the Capital Stock of the Initial Stockholders prior
to the Public Offering at 20.0% of the Company’s issued and outstanding Capital
Stock upon the consummation of the Public Offering. In connection with such
increase or decrease in the size of the Public Offering, (A) references to
10,000,000 in the numerator and denominator of the formula in the first sentence
of this paragraph shall be changed to a number equal to 15% of the number of
shares included in the Units issued in the Public Offering and (B) the reference
to 1,500,000 in the formula set forth in the immediately preceding sentence
shall be adjusted to such number of Founder Shares that the Sponsor would have
to return to the Company in order to hold (with all of the Initial Stockholders)
an aggregate of 20.0% of the Company’s issued and outstanding Capital Stock
after the Public Offering.

 

6.             (a)           The Sponsor and each Insider hereby agrees and
acknowledges that: (i) the Representative and the Company would be irreparably
injured in the event of a breach by such Sponsor or an Insider of its, his or
her obligations under paragraphs 1, 2, 3, 4, 5, 7(a), 7(b), and 9, as
applicable, of this Letter Agreement (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

7.             (a)          The Sponsor and each Insider agree that it or he
shall not Transfer any Founder Shares (or shares of Common Stock issuable upon
conversion thereof) until the earlier of (A) one year after the completion of
the Company’s initial Business Combination or (B) subsequent to the Business
Combination, (x) if the closing price of the Common Stock equals or exceeds
$12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the Company’s
initial Business Combination or (y) the date on which the Company completes a
liquidation, merger, capital stock exchange, reorganization or other similar
transaction that results in all of the Company’s stockholders having the right
to exchange their shares of Common Stock for cash, securities or other property
(the “Founder Shares Lock-up Period”).

 



4

 

 

(b)           The Sponsor and each Insider agree that it, he or she shall not
Transfer any Private Placement Warrants (or shares of Common Stock issued or
issuable upon the exercise of the Private Placement Warrants) until 30 days
after the completion of a Business Combination (the “Private Placement Warrants
Lock-up Period”, together with the Founder Shares Lock-up Period, the “Lock-up
Periods”).

 

(c)            Notwithstanding the provisions set forth in paragraphs 3 and 7(a)
and (b), Transfers of the Founder Shares, Private Placement Warrants and shares
of Common Stock issued or issuable upon the exercise or conversion of the
Private Placement Warrants or the Founder Shares and that are held by the
Sponsor, any Insider or any of their permitted transferees (that have complied
with this paragraph 7(c)), are permitted (a) to the Company’s officers or
directors, any affiliates or family members of any of the Company’s officers or
directors, any members of the Sponsor, or any affiliates of the Sponsor; (b) in
the case of an individual, transfers by gift to a member of the individual’s
immediate family, to a trust, the beneficiary of which is a member of the
individual’s immediate family or an affiliate of such person, or to a charitable
organization; (c) in the case of an individual, transfers by virtue of laws of
descent and distribution upon death of the individual; (d) in the case of an
individual, transfers pursuant to a qualified domestic relations order; (e)
transfers by private sales or transfers made in connection with the consummation
of a Business Combination at prices no greater than the price at which the
securities were originally purchased; (f) transfers in the event of the
Company’s liquidation prior to the completion of an initial Business
Combination; (g) transfers by virtue of the laws of the State of Delaware or the
Sponsor’s limited liability company agreement upon dissolution of the Sponsor;
(h) in the event of the Company’s completion of a liquidation, merger, stock
exchange, reorganization or other similar transaction which results in all of
the Company’s public stockholders having the right to exchange their shares of
Class A common stock for cash, securities or other property subsequent to the
completion of the initial business combination; (i) to a nominee or custodian of
a person or entity to whom a disposition or transfer would be permissible under
clauses (a) through (h) above; provided, however, that in the case of clauses
(a) through (e) and (i), these permitted transferees must enter into a written
agreement with the Company agreeing to be bound by the transfer restrictions
herein and the other restrictions contained in this Agreement (including
provisions relating to voting, the Trust Account and liquidating distributions).

 

8.             The Sponsor and each Insider represent and warrant that it, he or
she has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the Insider’s background. The Sponsor and
each Insider’s questionnaire furnished to the Company is true and accurate in
all respects. The Sponsor and each Insider represents and warrants that: it, he
or she is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; it, he or she has never been convicted of, or pleaded guilty to,
any crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and it, he or she is not currently a defendant in any such criminal
proceeding.

 



5

 

 

9.             Except as disclosed in the Prospectus, neither the Sponsor nor
any Insider nor any affiliate of the Sponsor or any Insider, nor any director or
officer of the Company, shall receive from the Company any finder’s fee,
reimbursement, consulting fee, monies in respect of any repayment of a loan or
other compensation prior to, or in connection with any services rendered in
order to effectuate the consummation of the Company’s initial Business
Combination (regardless of the type of transaction that it is), other than the
following, none of which will be made from the proceeds held in the Trust
Account prior to the completion of the initial Business Combination: repayment
of a loan and advances of up to $600,000 made to the Company by the Sponsors to
cover expenses related to the organization of the Company and the Public
Offering; payment to M. Klein and Company or another affiliate of the Sponsor
for customary financial advisory fee; payment to M. Klein Associates, Inc. for
office space and related support services for a total of $50,000 per month;
reimbursement for any reasonable out-of-pocket expenses related to identifying,
investigating and consummating an initial Business Combination, and repayment of
loans, if any, and on such terms as to be determined by the Company from time to
time, made by the Sponsor or certain of the Company’s officers and directors to
finance transaction costs in connection with an intended initial Business
Combination, provided, that, if the Company does not consummate an initial
Business Combination, a portion of the working capital held outside the Trust
Account may be used by the Company to repay such loaned amounts so long as no
proceeds from the Trust Account are used for such repayment. Up to $1,500,000 of
such loans may be convertible into warrants of the post Business Combination
entity at a price of $1.00 per warrant at the option of the lender. Such
warrants would be identical to the Private Placement Warrants, including as to
exercise price, exercisability and exercise period.

 

10.           The Sponsor and each Insider has full right and power, without
violating any agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer and/or a director on the board of directors of the Company and hereby
consents to being named in the Prospectus as an officer and/or a director of the
Company.

 

11.           As used herein, (i) “Business Combination” shall mean a merger,
capital stock exchange, asset acquisition, stock purchase, reorganization or
similar business combination, involving the Company and one or more businesses;
(ii) “Capital Stock” shall mean, collectively, the Common Stock and the Founder
Shares; (iii) “Founder Shares” shall mean the 27,500,000 shares of the Company’s
Class B common stock, par value $0.0001 per share, (or 25,000,000 shares if the
over-allotment option is not exercised by the Representative) initially held by
the Sponsor; (iv) “Initial Stockholders” shall mean the Sponsor and any other
holder of Founder Shares immediately prior to the Public Offering; (v) “Private
Placement Warrants” shall mean the warrants to purchase up to 21,000,000 shares
of Common Stock of the Company (or 23,000,000 shares of Common Stock if the
over-allotment option is exercised in full) that the Sponsor has agreed to
purchase for an aggregate purchase price of $21,000,000 in the aggregate (or
$23,000,000 if the over-allotment option is exercised in full), or $1.00 per
warrant, in a private placement that shall occur simultaneously with the
consummation of the Public Offering; (vi) “Public Stockholders” shall mean the
holders of securities issued in the Public Offering; (vii) “Trust Account” shall
mean the trust fund into which a portion of the net proceeds of the Public
Offering and the sale of the Private Placement Warrants shall be deposited; and
(viii) “Transfer” shall mean the (a) sale or assignment of, offer to sell,
contract or agreement to sell, hypothecate, pledge, grant of any option to
purchase or otherwise dispose of or agreement to dispose of, directly or
indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Exchange Act and the rules and regulations of the
Commission promulgated thereunder with respect to, any security, (b) entry into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of any security, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (c) public announcement of any intention to effect any transaction
specified in clause (a) or (b).

 



6

 

 

12.           This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

13.            Except as otherwise provided herein, no party hereto may assign
either this Letter Agreement or any of its rights, interests, or obligations
hereunder without the prior written consent of the other parties. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee. This Letter Agreement shall be binding on the Sponsor and each Insider
and their respective successors, heirs and assigns and permitted transferees.

 

14.            Nothing in this Letter Agreement shall be construed to confer
upon, or give to, any person or entity other than the parties hereto any right,
remedy or claim under or by reason of this Letter Agreement or of any covenant,
condition, stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

 



7

 

 

15.            This Letter Agreement may be executed in any number of original
or facsimile counterparts and each of such counterparts shall for all purposes
be deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

16.           This Letter Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Letter Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

17.           This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parties hereto (i) all agree
that any action, proceeding, claim or dispute arising out of, or relating in any
way to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

18.           Any notice, consent or request to be given in connection with any
of the terms or provisions of this Letter Agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery or facsimile transmission.

 

19.           This Letter Agreement shall terminate on the earlier of (i) the
expiration of the Lock-up Periods or (ii) the liquidation of the Company;
provided, however, that this Letter Agreement shall earlier terminate in the
event that the Public Offering is not consummated and closed by March 31, 2021;
provided further that paragraph 4 of this Letter Agreement shall survive such
liquidation for a period of six years.

 

[Signature Page Follows]

 

8

 



 



  Sincerely,       CHURCHILL SPONSOR III LLC       By: /s/ Lee Jay Taragin    
Name: Lee Jay Taragin     Title:   Authorized Person



 

[Signature Page to Letter Agreement]



 



 







 



  By: /s/ Michael Klein     Name: Michael Klein



 



[Signature Page to Letter Agreement]



 



 

 



  By: /s/ Lee Jay Taragin     Name: Lee Jay Taragin

 

[Signature Page to Letter Agreement]

 



 

 

 



  By: /s/ Jeremy Paul Abson     Name: Jeremy Paul Abson

 

[Signature Page to Letter Agreement]

 



 

 

 



  By: /s/ Glenn R. August     Name: Glenn R. August

 

[Signature Page to Letter Agreement]

 



 

 

 



  By: /s/ Mark Klein     Name: Mark Klein

 

[Signature Page to Letter Agreement]

 



 

 

 



  By: /s/ Malcolm S. McDermid     Name: Malcolm S. McDermid

 

[Signature Page to Letter Agreement]

 



 

 

 



  By: /s/ Karen G. Mills     Name: Karen G. Mills

 

[Signature Page to Letter Agreement]

 



 

 

 

Acknowledged and Agreed:

 

CHURCHILL CAPITAL CORP III

 

 



By: /s/ Lee Jay Taragin     Name: Lee Jay Taragin     Title: Chief Financial
Officer  







 

[Signature Page to Letter Agreement]



 





